DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 26 May 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hazrati (US 2011/0029134) in view of Jordan (WO 2015/160610).  Regarding claim 1, Hazrati discloses a method for concrete monitoring calibration using a processor (12) controlled system and a delivery mixer truck (16) mixer drum (see [0060] and [0087]), comprising monitoring concrete monitoring concrete provided in the mixer drum by measuring, while the concrete is in a state of equilibrium, the energy E1 associated with rotating the concrete at a first constant speed V1 and energy E2 associated with rotating the concrete at a second constant speed V2 after a speed jump (see [0021] and [0022]) of plus or minus at least 2.5 RPM (see [0051]); calculating a slump value S for the provided concrete based on E1, V1, E2, and V2 (see [0063 and [0079]); comparing E1, V1, E2, V2, and S with at least two data curves stored in processor-accessible memory, the at least two stored data curves comprising data obtained from previous deliveries of concrete when the previous concrete was in a state of equilibrium and comprising energy E values measured before and after at least 2.5 RPM jumps in constant drum speed V and slump values S as calculated from the previously stored E and V data, whereby the process-controlled system determines whether any of the at least two stored data curves match the E1, V1, E2, V2, and S values of the provided concrete (see [0019], [0025], [0046]-[0048], [0060], [0063], [0079]).  However, Hazrati does not disclose the claimed RPM range requirements.  Jordan teaches stored data curves for purposes of calculating slump across drum speed ranges of 0.5 RPM - 6 RPM and 6 RPM – 20 RPM (see page 8, lines 15-25; page 14, lines 20 to page 15, line 20; page 17, line 25 to page 18, line 15) monitoring the slump of the provided concrete in the mixer drum by calculating slump through measurement of the energy associated with rotating the concrete within 0.5 RPM - 6 RPM and within 6 RPM - 20 RPM drum speed ranges, based on one of the at least two stored data curves which is determined to constitute a match in step C, and providing a visual indication that slump is being calculated by the system for drum speeds higher than 6 RPM; or within the 0.5 RPM-6 RPM range only, if none of the stored curve data is determined to constitute a match in step C, and initiating an alert to a system operator or the truck driver, or dispatch center, that the system is active only for monitoring at drum speeds below 6 RPM (see page 20, line 20 to page 21, line 5; page 22, lines 5-15; page 23, lines 10-25; page 27, In 5-20; claims 1, 8 and 9).  It would have been obvious to one of ordinary skill in the art to have combined the teachings of Hazrati with those of Jordan to improve monitoring.  Regarding claim 2, Jordan further teaches that the equilibrium state of the concrete is confirmed by averaging the energy associated with rotating concrete in the mixer drum at constant speed through each of at least two successive drum rotations and determining that the average energy value does not vary over the at least two successive drum rotations, beyond a pre-established error margin value (page 17, line 10 to page 18, line 15).  Regarding claim 3, Jordan further teaches the mixer drum speed jump in step is effectuated by an operator of the concrete delivery truck activating a mixer drum speed switch, dial, lever, or pushbutton to increase mixer drum speed from 0.5 - 6 RPM to 6 - 20 RPM or to decrease drum speed from 6 - 20 RPM to 0.5 - 6 RPM (see page 27, line 10 to page 28, line 15). Regarding claim 4, Hazrati further discloses that the slump S is calculated by rotating the provided concrete in step A at a drum speed whereby S1 or
S2 is within the range of 0.5-6 RPM, and employing at least one stored data curve defining an E/V/S relationship wherein the speed is below 6 RPM (see [0063]-[0065]), [0079]-[0081]).  Regarding claim 5, Hazrati further discloses that the E1, V1, E2, and V2 as measured are stored into memory (see [0022]-[0024)).  Regarding claim 6, Hazrati further discloses that the stored E1, V1, E2, and V2 are included into curve data among the at least two data curves (see [0019], [0025], [0046]-[0048], [0060], [0063], [0079]).  Regarding claim 7, Jordan teaches the slump calculation involves a change of speed involving mixer drum speed into or out of the range of 0.5 RPM - 3.5 RPM (see page 11, line 10 to page 12, line 10).  Regarding claim 8, Hazrati further discloses that the at least two stored data curves defining an E/V/S relationship for calculating slump across drum speed ranges of 0.5 RPM - 6 RPM and 6 RPM - 20 RPM, comprise data taken from mixer drums on different concrete delivery trucks (see [0025], [0046]-[0048], [0060], [0063]).

Regarding claim 9, Hazrati further discloses that the at least two stored data curves defining an E/V/S relationship for calculating stump across drum speed ranges of 0.5 RPM - 6 RPM and 6 RPM - 20 RPM, comprise data based on mixer drum speed jumps occurring at the delivery site before the concrete is poured (see [0042], [0069]-[0071], [0075)). Regarding claim 10, Hazrati further discloses that at least six stored data curves define an E/V/S relationship for calculating slump across drum speed
ranges of 0.5 RPM - 6 RPM and 6 RPM - 20 RPM, and the data of said at least six stored data curves comprise at least 50 percent of drum speed jumps occurring at the delivery site before the concrete is poured ([0042], [0069]-[0071], [0075]). Regarding claim 11, Hazrati further discloses that the at least two stored data curves defining an E/V/S relationship for calculating slump across drum
speed ranges of 0.5 25 RPM - 6 RPM and 6 RPM - 20 RPM is located in memory off of the delivery truck performing step A (see [0024]-[0026)). Regarding claim 12, Hazrati further discloses downloading the at least two stored data curves defining an E/V/S relationship for calculating slump across drum speed ranges of 0.5 RPM - 6 RPM and 6 RPM - 20 RPM, from remote memory to controller accessible memory located on the truck (see [0025], [0046]-[0048], [0060], [0063]). Regarding claim 13, Hazrati further discloses that the measured energy is measured using at least one hydraulic pressure sensor effective formeasuring the pressure associated with rotating the provided concrete in the mixer drum, or is measured using a force or stress gauge effective for measuring the force associated with moving the concrete within the rotating drum (see [0025]-[0026}, [0067]-[0072]). Regarding claim 14, Jordan further teaches that at least one drum-mounted accelerometer, magnet, or rotary encoder is used to measure drum speed (see page 12, line 10 to page 13, line 15). Regarding claim 15, Jordan further teaches entering into controller-accessible memory ticket batch information corresponding to the provided
concrete; determining whether any of the stored at least two data curves defining an E/V /S relationship for calculating slump across drum speed ranges of 0.5 RPM - 6 RPM and 6 RPM - 20 RPM are pre-assigned to the entered ticket batch information; and verifying to monitor the provided concrete and to confirm that the provided concrete conforms to the data curve pre-assigned to the entered ticket batch
information (see page 14, line 10 to page 15, line 20; page 18, line 5 to page 19, line 20).  Regarding claim 16, Jordan further teaches determining that the provided concrete does not conform to the data curve pre-assigned to the entered ticket batch information, and employing steps to determine whether another stored data curve matches the provided concrete (see page 20, line 20 to page 21, line 5; page 22, lines 5-15). Regarding claim 17, Jordan further teaches the step of adjusting the stump of the concrete by introducing into the provided concrete an amount of water, chemical admixture, or mixture thereof, the amount introduced based on slump calculated using drum speed jumps between 0.5-
6 RPM speed range and 6-20 RPM range (page 11, line 5 to page 12, line 10). Regarding claim 18, Hazrati further discloses that if a match is found, the system processor adds E1, V1, E2, and V2 data as obtained into the matching curve data, and an alert is sent to the operator or user of the concrete monitoring system that the new data has been included in the stared curve data (see [0019], [0025], [0046]-[0048], [0060], [0063], [0079]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774